993 F.2d 914
301 U.S.App.D.C. 252
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Raymond Charles MURPHY, a/k/a William Murphy, Appellant.
No. 92-3081.
United States Court of Appeals, District of Columbia Circuit.
April 26, 1993.

Before:  WALD, RUTH B. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's judgment filed March 11, 1992, be affirmed.   The district court did not err in denying Murphy's request for a two-point reduction in his base offense level.   See United States v. Rodriguez, 928 F.2d 65, 67 (2d Cir.1991) (a second offense while awaiting sentencing for the first offense is a relevant consideration in denying the acceptance of responsibility adjustment for the first offense).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.